 Case 2:20-cv-00015-LGW-BWC Document 35 Filed 12/14/20 Page 1 of 18


                                                                                    FILED


           In the United States District Court
                                                                         John E. Triplett, Acting Clerk
                                                                          United States District Court

                                                                    By CAsbell at 2:37 pm, Dec 14, 2020


           for the Southern District of Georgia
                   Brunswick Division

CHARLES ALLEN FREEMAN, JR.,

      Plaintiffs,

v.                                           CV 220-015

NCRC; CENLAR FSB (CENTRAL LOAN
ADMINISTRATION & REPORTING);
and VENDOR RESOURCE MANAGEMENT
INC. as Manager for Secretary
of Veterans Affairs,

      Defendants.



                                    ORDER

     Before   the    Court   are   Defendants    Bay   Equity,     LLC        (“Bay

Equity”) and Cenlar FSB’s (“Cenlar”) motion to dismiss, dkt. no.

27, Defendant Vendor Resource Management, Inc.’s (“VRM”) motion

to dismiss, dkt. no. 28, and Defendant McCalla Raymer Leibert

Pierce,   LLC’s     (“McCalla”)    motion   to   dismiss,   dkt.    no.             29.

Plaintiff Charles Freeman, Jr., who is proceeding pro se, has

filed no response to these motions, and the time for doing so

has long passed.     Accordingly, the motions are ripe for review.
    Case 2:20-cv-00015-LGW-BWC Document 35 Filed 12/14/20 Page 2 of 18



                                       BACKGROUND 1

        The Loan

        On August 27, 2018, Plaintiff executed a promissory note

(the     “Note”)     secured    by     a    Security         Deed    for    real   property

(collectively        the     “Loan”)       located      at    127    Brookwater         Drive,

Brunswick, Georgia (the “Property”).                         Dkt. No. 25 ¶ 1.                 The

Security Deed was recorded in Glynn County Superior Court.                                   Dkt.

No. 27-1. 2        Bay Equity was the original lender of the Loan.                            Id.

Cenlar was the servicer for the Loan.                        Dkt. No. 25 ¶ 6.           On May

20, 2019, Bay Equity assigned the Security Deed to Lakeview Loan

Servicing, LLC (“Lakeview”) (the “Assignment”).                             Dkt. No. 27-2.

The     Assignment     was    recorded       in   the    Superior          Court   of       Glynn

County.      Id.

        The Foreclosure

        Plaintiff defaulted on the payment obligations of the Loan.

Dkt. No. 25 ¶ 139.            Cenlar sent Plaintiff notices of arrearage.

Id. ¶ 37.          National Consumer Resource Center (“NCRC”) reached

out to Plaintiff, offering loan modification aid for a fee.                                  Id.

¶     22.     Plaintiff        paid    NCRC       $2,400       to    negotiate      a        loan

modification        with   Cenlar,     but    NCRC      did    not    negotiate         a    loan

1 Local Rule 7.5 provides that a party’s failure to respond to a motion within
the applicable time period shall indicate there is no opposition to a motion.
S.D. Ga. LR 7.5.
2 The Court can consider public records when deciding a motion pursuant to

Federal Rule of Civil Procedure 12(b) without converting the motion to a
motion for summary judgment.    Universal Express, Inc. v. U.S. Sec. & Exch.
Comm'n, 177 F. App’x 52, 53 (11th Cir. 2006) (“A district court may take
judicial notice of certain facts without converting a motion to dismiss into
a motion for summary judgment. Public records are among the permissible facts
that a district court may consider.”).
                                              2
 Case 2:20-cv-00015-LGW-BWC Document 35 Filed 12/14/20 Page 3 of 18



modification; instead, it “made” Plaintiff file for bankruptcy.

Id.     Plaintiff assumed NCRC was negotiating a loan modification

with Cenlar and that there would be no foreclosure sale.                             Id.

¶ 37.     A Notice of Sale was published in the Brunswick News on

October     12,     2019,   October      19,      2019,    October    26,   2019,    and

November     2,     2019.    Dkt.      No.     27-5.       Lakeview   purchased      the

Property at a foreclosure sale on November 5, 2019, as reflected

in the Deed Under Power recorded with the Glynn County Superior

Court.       Dkt.    No.    25   ¶    41;    Dkt.    No.    27-3;    Dkt.   No.    27-6.

Lakeview conveyed the Property to the Secretary of Veteran’s

Affairs (“VA”) by virtue of a Special Warranty Deed recorded on

January 6, 2020.        Dkt. No. 28-5.            Plaintiff received an eviction

notice on his door in mid-December 2019.                     Dkt. No. 25 ¶ 37.        On

February 6, 2020, VRM, as an authorized agent for the VA, hired

the   law    firm    McCalla     to    initiate      a    dispossessory     proceeding

against      Plaintiff,      seeking         to    recover    possession      of     the

Property.         Dkt. No. 28-6.            The Glynn County Magistrate Court

entered a Writ of Possession in favor of the VA on February 24,

2020.       Dkt. No. 28-7.            On or around April 20, 2020, the VA

conveyed the property back to Lakeview via a Quitclaim Deed.

Dkt. No. 28-8.

      The Lawsuit

      Plaintiff filed this action on February 21, 2020 against

Bay Equity, Cenlar, VRM (as Manager for Secretary of Veteran

                                             3
 Case 2:20-cv-00015-LGW-BWC Document 35 Filed 12/14/20 Page 4 of 18



Affairs), McCalla, and Does 1 through 5.                  Dkt. No. 1.        On the

same day, Plaintiff filed a motion for temporary restraining

order (“TRO”).        Dkt. No. 2.      In    response,       Defendants         Bay

Equity, Cenlar, VRM and McCalla filed motions to dismiss, dkt.

nos. 12, 15, as well as responses in opposition to the TRO

motion, dkt. nos. 13, 17.

        The Hearing

        On August 11, 2020, the Court held a hearing on the motions

during which the Parties acknowledged that dispossessory efforts

for the Property were postponed due to passage of the CARES Act

on March 27, 2020.           VRM stated that it had abandoned its efforts

to evict Plaintiff from the Property after it was re-conveyed to

Lakeview.      Plaintiff acknowledged he was still living at the

Property.

        The Court denied Plaintiff’s TRO motion, granted Plaintiff

leave    to   amend    his    original   complaint    within   ten    days,     and

denied Defendants’ motions to dismiss as moot.                 The Court also

ordered Plaintiff to ensure all Defendants were properly served.

The   Court   memorialized       its   rulings   in   a   written    order    dated

August 13, 2020.

      The Amended Complaint

      Plaintiff filed virtually identical amended complaints 3 on

August 21 and 25, 2020.           Dkt. Nos. 25, 26.        Because the August

3  Although there are formatting differences between           the    two    amended
complaints, the substance appears to be identical.
                                         4
 Case 2:20-cv-00015-LGW-BWC Document 35 Filed 12/14/20 Page 5 of 18



21, 2020 amended complaint was timely filed, and because it is

virtually identical to the August 25, 2020 amended complaint,

the Court deems it the operative amended complaint.                     The amended

complaint drops Bay Equity, McCalla, and Does 1 through 5 as

named Defendants but adds NCRC.

                                  LEGAL AUTHORITY

      Federal    Rule        of   Civil   Procedure      8(a)    requires   that   a

plaintiff’s complaint contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.”                      Fed. R.

Civ. P. 8(a).        Although a complaint need not contain detailed

factual allegations, it must contain “enough facts to state a

claim to relief that is plausible on its face.”                     Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007).

      “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference     that     the    defendant    is    liable    for    the    misconduct

alleged.”     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).                     When

ruling on a motion to dismiss brought pursuant to Rule 12(b)(6),

the Court accepts the allegations in the complaint as true and

draws all reasonable inferences in favor of the plaintiff.                      Ray

v. Spirit Airlines, Inc., 836 F.3d 1340, 1347 (11th Cir. 2016).

The   Court     does     not,      however,     accept     as    true    threadbare

recitations of the elements of the claim and disregards legal

conclusions unsupported by factual allegations.                   Iqbal, 556 U.S.

                                          5
 Case 2:20-cv-00015-LGW-BWC Document 35 Filed 12/14/20 Page 6 of 18



at 678-79.        At a minimum, a complaint should “contain either

direct or inferential allegations respecting all the material

elements necessary to sustain a recovery under some viable legal

theory.”     Fin. Sec. Assurance, Inc. v. Stephens, Inc., 500 F.3d

1276,   1282–83    (11th      Cir.      2007)      (per        curiam)       (quoting    Roe    v.

Aware Woman Ctr. for Choice, Inc., 253 F.3d 678, 683 (11th Cir.

2001)).

       Finally,    a   pro    se     filing        is     held    to     a    less    stringent

standard    than    one      drafted      by       an    attorney        and    is    liberally

construed. See Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir.

2017) (citation omitted).               However, a pro se filing “must still

suggest    that    there     is    at    least          some    factual        support    for    a

claim.” Id.

                                        DISCUSSION

  I.      Plaintiff’s Claims against Bay Equity, McCalla and John

          Does

       Plaintiff’s     amended       complaint           does    not     name    Bay     Equity,

McCalla or John Does 1 through 5 as Defendants.                                  As such, the

Court     deems    Plaintiff’s           claims          against         these       Defendants

abandoned.       The Clerk is DIRECTED to terminate these Defendants

as parties to this case.

  II.     Plaintiff’s Claims against VRM and NCRC




                                               6
    Case 2:20-cv-00015-LGW-BWC Document 35 Filed 12/14/20 Page 7 of 18



        To    the    extent       Plaintiff     asserts      claims     against       VRM    and

NCRC, 4 those claims are DISMISSED without prejudice for failure

to serve a party under Federal Rule of Civil Procedure 4(m).                                  At

the hearing on August 11, 2020, the Court ordered Plaintiff to

ensure service was properly made upon Defendants.                                 Plaintiff

filed     his      Amended    Complaint        on   August    21,      2020.     Well       over

ninety days have passed, and the docket reflects no effort on

Plaintiff’s         part     to     achieve     service      on      VRM   or    NCRC,       and

Plaintiff has shown no good cause for his failure to effect

service.        See, e.g., Clark v. Runyon, 27 F. Supp. 2d 1040, 1041-

42 (N.D. Ill. 1998) (noting that plaintiff’s action would be

dismissed without prejudice for failure to effect service under

Rule 4(m) and failing to show good cause for not making timely

service);       see    also       id.   (plaintiff’s      pro     se    status    does      not

excuse failure to comply with procedural requirements related to

service).

     III. Plaintiff’s         Fair      Debt   Collection       Practices       Act    Claims

             against Cenlar

        Plaintiff claims Cenlar is liable for violating subsections

1692d-f       of    the    FDCPA.        See    Dkt.   No.      25     (Counts    I    –     V).

Plaintiff alleges Cenlar sent “letters and notices to Plaintiff,

4 Plaintiff asserts against NCRC claims of breach of good faith and duties of
care (Count VII); declaratory judgment (Count VIII); unjust enrichment and
promissory    estoppel/detrimental   reliance    (Count   IX);    and   false
representation/fraud (Count X).    Plaintiff asserts a declaratory judgment
claim (Count XI) against VRM. The Court labels Counts I-XI in the order they
appear in Plaintiff’s amended complaint, because the amended complaint itself
does not maintain a clear numbering system.
                                                7
 Case 2:20-cv-00015-LGW-BWC Document 35 Filed 12/14/20 Page 8 of 18



wherein    it   alleged   it    had   the      right    to   collect   and    sell

[Plaintiff’s]       property,   because       of   an   alleged     default    and

harassing [sic] [Plaintiff] for money it is not entitled to by

law.”     Dkt. No. 25 ¶ 82.       Plaintiff also alleges Cenlar violated

the FDCPA “by engaging in unfair and unconscionable means to

collect or attempt to collect the alleged debt.”                       Id. ¶ 97.

Finally, Plaintiff alleges Cenlar violated the FDCPA “when it

failed to validate and misrepresented the character, amount, or

legal status of the alleged debt associated with the Note when

attempting to collect and receive monies it is not entitled to

and threaten [sic] foreclose[.]”             Id. ¶ 120.

     The    FDCPA    “regulates    the   practices      of   debt   collectors.”

Nadalin v. Auto. Recovery Bureau, Inc., 169 F.3d 1084, 1085 (7th

Cir. 1999) (internal quotation marks omitted). To prevail in a

claim under the FDCPA, the plaintiff must show: (1) he has been

subject to collection activity arising from a consumer debt; (2)

the defendant qualifies as a “debt collector” under the FDCPA;

and (3) “the defendant has engaged in a prohibited act or has

failed to perform a requirement imposed by the FDCPA.” Buckley

v. Bayrock Mortg. Corp., No. 1:09–CV–1387–TWT, 2010 WL 476673,

at *6 (N.D. Ga. Feb. 5, 2010) (quoting Beadle v. Haughey, No.

Civ. 04–272–SM, 2005 WL 300060, at *2 (D.N.H. Feb. 9, 2005)).

     Cenlar makes various arguments in support of its motion to

dismiss, including that it is not a debt collector within the

                                         8
 Case 2:20-cv-00015-LGW-BWC Document 35 Filed 12/14/20 Page 9 of 18



meaning of the FDCPA because the statute’s definition of debt

collector typically excludes loan servicers.         Dkt. No. 27 at 9.

The Court need not answer this question because Plaintiff fails

to allege any facts that Cenlar engaged in an act prohibited by

15 U.S.C. § 1692. See Buckley, 2010 WL 476673, at *6.

          A debt collector may not engage in any conduct
     the natural consequence of which is to harass,
     oppress, or abuse any person in connection with the
     collection of a debt. Without limiting the general
     application of the foregoing, the following conduct is
     a violation of this section:

           (1)   The use or threat of use of violence or
                 other criminal means to harm the physical
                 person, reputation, or property of any
                 person.

           (2)   The use of obscene or profane language or
                 language the natural consequence of which is
                 to abuse the hearer or reader.

           (3)   The publication of a list of consumers who
                 allegedly refuse to pay debts, except to a
                 consumer reporting agency or to persons
                 meeting the requirements of section 1681a(f)
                 or 1681b(3) of this title.

           (4)   The advertisement for sale of any debt to
                 coerce payment of the debt.

           (5)   Causing a telephone    to ring or engaging any
                 person in telephone     conversation repeatedly
                 or continuously with    intent to annoy, abuse,
                 or harass any person   at the called number.

           (6)   Except as provided in section 1692b of this
                 title, the placement of telephone calls
                 without   meaningful  disclosure   of   the
                 caller's identity.

15 U.S.C. § 1692d.     Further, “[a] debt collector may not use any

false,   deceptive,   or   misleading   representation     or   means   in
                                   9
Case 2:20-cv-00015-LGW-BWC Document 35 Filed 12/14/20 Page 10 of 18



connection   with    the    collection       of    any   debt.”         Id.   §   1692e.

Finally,     “[a]    debt     collector           may    not      use     unfair     or

unconscionable means to collect or attempt to collect any debt.”

Id. § 1692f.

      “Ordinarily, whether conduct harasses, oppresses, or abuses

will be a question for the jury,” but there are limits to that

principle. Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1179

(11th Cir. 1985). Courts have dismissed § 1692d claims as a

matter of law if the facts as alleged do not have a natural

consequence of harassing or abusing a person in connection with

the collection of a debt. Harvey v. Great Seneca Fin. Corp., 453

F.3d 324, 330 (6th Cir. 2006); see also Jeter, 760 F.2d at 1179

(affirming summary judgment for a debt collector because the

conduct in question did not create a “tone of intimidation” that

violated   section    1692d).     Listed      in    §    1692d    are    examples     of

abusive conduct, including the use of violence or threats of

violence, the use of profane language, the publishing of a list

of debtors who have refused to pay a debt, the advertising for

sale of a debt in order to coerce payment, and the making of

harassing telephone calls. See 15 U.S.C. 1692d.                    Listed in 1692e

are examples of false or misleading representations, including

the representation that nonpayment of any debt will result in

the   debtor’s   arrest     and   the   threat      to    take    any    action    that

cannot legally be taken or that is not intended to be taken.

                                        10
Case 2:20-cv-00015-LGW-BWC Document 35 Filed 12/14/20 Page 11 of 18



Finally,    listed       in    1692f     are    examples         of    unfair      practices,

including the collection of any amount unless such amount is

expressly       authorized       by    the    agreement         creating      the    debt    or

permitted       by     law     and    taking        or    threatening         to    take    any

nonjudicial action to effect dispossession of property if there

is no present right to possession of the property.

     Plaintiff's             Complaint       does        not    contain       any     factual

allegations      or     evidence       to    support       a    finding     that     Cenlar’s

alleged conduct is the type contemplated by §§ 1692d-f. While

Plaintiff alleges Cenlar sent letters and notices to Plaintiff

alleging default on the Loan and the right to foreclose on the

Property and that Cenlar “harassed” Plaintiff for money through

“unfair    and       unconscionable         means,”       he    does    not     allege      what

behavior    constitutes          harassment         or    unfair      and   unconscionable

means.      Plaintiff makes no claims of intimidation or threats

made by Cenlar or obscene or profane language used by Cenlar.

Plaintiff       also    does     not     point       out       any    specific      false     or

misleading representations made or unfair practices conducted by

Cenlar.     The Court cannot find that letters or notices merely

informing Plaintiff of the foreclosure proceedings rise to the

level      of        harassment,         oppression,            abuse,        intimidation,

misrepresentation or unfair practices proscribed by the FDCPA.

See Iqbal, 556 U.S. at 678-79 (stating that the Court does not

accept as true threadbare recitations of the elements of a claim

                                               11
Case 2:20-cv-00015-LGW-BWC Document 35 Filed 12/14/20 Page 12 of 18



and     disregards          legal      conclusions            unsupported        by    factual

allegations).

       Moreover, all of Plaintiff’s FDCPA claims against Cenlar

grow out of Plaintiff’s allegation that Cenlar did not prove by

production of the original Note that it was entitled to enforce

the Note.       See, e.g., Dkt. No. 25 ¶¶ 17, 83, 91, 102, 109, 116.

Courts have repeatedly rejected this “show me the note” theory.

See Walker v. Georgia Bank & Tr. of Augusta, No. CV 114-155,

2014    WL    5591045,      at   *7     (S.D.     Ga.    Nov.    3,     2014)     (collecting

cases).        Even    if    Cenlar’s       failure       to    produce    the     note      were

actionable in its own right, Plaintiff’s allegations regarding

Cenlar’s      actions       do   not    state     a     claim    for    relief     under      the

FDCPA.       Accordingly, Plaintiff’s FDCPA claims against Cenlar are

DISMISSED with prejudice.

  IV.     Plaintiff’s Declaratory Judgment Claims against Cenlar

       Plaintiff next asserts a claim of “declaratory judgment –

invalidating      foreclosure           sale    dual      tracking/bait          and   switch”

against Cenlar.          Dkt. No. 25 at 24 (Count VIII).                         Essentially,

Plaintiff alleges that he applied for a full loan modification

with    Cenlar    through        NCRC,      and       Cenlar     went     ahead       with   the

foreclosure       without        giving        Plaintiff        notice      of     incomplete

applications      materials            or   denial       of     his    loan      modification

application.          See id. at 25.            Plaintiff seeks the “voiding and

invalidating [of] the trustee’s sale . . . and any subsequent

                                                12
Case 2:20-cv-00015-LGW-BWC Document 35 Filed 12/14/20 Page 13 of 18



transfers of the property thereafter and enjoining Defendants’

from     taking    any   action    to     evict   or    otherwise    dispossess

Plaintiff of the property[.]”            Id.

       In order to be entitled to declaratory relief, a plaintiff

must have a valid underlying substantive claim for relief. See,

e.g., Giles v. SunTrust Mortg., Inc., No. 1:13-cv-2992, 2014 WL

2779527, at *3 (N.D. Ga. June 19, 2014) (dismissing plaintiff's

claims     for     equitable      and     declaratory     relief     “[b]ecause

Plaintiff's substantive claims are without merit,” and therefore

“he is not entitled to the relief he seeks”). In the amended

complaint, Plaintiff makes various allegations under the heading

for his declaratory relief claim regarding the loan modification

application       and    subsequent      foreclosure,    but   he     does    not

establish or identify a valid cause of action to support the

declaratory relief sought.             That Cenlar gave Plaintiff the run-

around with regard to his application for a loan modification

does not, by itself, state a cause of action.                       Because the

underlying       cause   of   action    Plaintiff   attempts   to    assert    is

unclear, his claim for declaratory judgment is DISMISSED for

failure to state a claim for which relief may be granted.

  V.      Plaintiff’s State Law Claims

          a. Conversion

       Plaintiff asserts a conversion claim against Cenlar.                  Dkt.

No. 25 at 20 (Count VI).                He alleges Cenlar “converted the

                                         13
Case 2:20-cv-00015-LGW-BWC Document 35 Filed 12/14/20 Page 14 of 18



personal property rights (Freeman’s chattel) of Plaintiff in his

Note for its own use.”         Id. ¶ 126.

      “Conversion       is   an     interference       with     chattel    ‘which    so

seriously interferes with the right of another to control it

that the actor may justly be required to pay the other the full

value of the chattel.’” Salcedo v. Hanna, 936 F.3d 1162, 1171

(11th Cir. 2019) (quoting Restatement (Second) of Torts § 222A).

A   chattel    is   a    “[m]ovable      or      transferable      property,”       i.e.

personal      property,      “and     not     the     subject     matter     of   real

property.”      BLACK’S LAW DICTIONARY (11th ed. 2019).                   To state a

claim for conversion under Georgia law, “the complaining party

must show (1) title to the property or the right of possession,

(2) actual possession in the other party, (3) demand for return

of the property, and (4) refusal by the other party to return

the property.” Washington v. Harrison, 682 S.E.2d 679, 682 (Ga.

Ct. App. 2009).

      Here,    Plaintiff     cannot     claim       conversion    of   the   Property

because conversion does not apply to real property.                          Kin Chun

Chung v. JPMorgan Chase Bank, N.A., 975 F. Supp. 2d 1333, 1347

(N.D. Ga. 2013).          It follows that Plaintiff must be asserting

personal property rights over the Note.                  Plaintiff’s conversion

claim must fail, because he cannot show he has title to the Note

or the right to possess it.            After all, a state court magistrate

judge previously determined that, post-foreclosure, possession

                                            14
Case 2:20-cv-00015-LGW-BWC Document 35 Filed 12/14/20 Page 15 of 18



of    the    Property       belonged    to   the       VA     and    entered     a     writ   of

possession against Plaintiff.                It follows that Plaintiff has no

right to possession of the Note.                       Moreover, Plaintiff's “claim

appears      to   be   an    attempt    to    repackage         a    ‘produce     the     note’

argument that has been repeatedly rejected by this court, and is

therefore due to be dismissed.”                        Clarke v. Branch Banking &

Trust Co., No. 1:12–CV–03383–JEC–RGV, 2013 WL 12249558, at *6

(N.D. Ga. Mar. 5, 2013), report and recommendation adopted, No.

1:12-CV-3383-JEC-RGV,           2013    WL    12249557          (N.D.     Ga.     Sept.       24,

2013); see also Williams v. Ocwen Loan Servicing, LLC, No. 1:14-

CV-3531,      2015     WL   11511579,    at       *7    (N.D.       Ga.   July    31,    2015)

(dismissing a similar conversion claim based on “show me the

note” allegations).

            b. Breach of Good Faith and Duties of Care

       Plaintiff next asserts against Cenlar a claim for breach of

good faith and duties of care.                    Dkt. No. 25 at 22 (Count VII).

“In Georgia, there is no independent cause of action for breach

of the covenant of good faith and fair dealing separate from a

claim for breach of contract.” Borges v. Bank of America, N.A.,

No.   1:11-cv-3363,         2012   WL   4328374,         at    *12    (N.D.      Ga.    May    1,

2012); see also Maddox v. Phelan Halliman Diamond & Jones, PLLC,

No. 1:18-cv-5908, 2019 WL 2306208, at *8 (N.D. Ga. April 17,

2019) (dismissing similar breach of duty of good faith claims).




                                             15
Case 2:20-cv-00015-LGW-BWC Document 35 Filed 12/14/20 Page 16 of 18



Because Plaintiff does not allege a specific breach of contract,

his breach of good faith claim is DISMISSED.

          c. Unjust Enrichment

      Plaintiff alleges Cenlar is liable for unjust enrichment as

a   result   of    foreclosing    on   the    Property      while   Plaintiff     was

applying for or participating in a loan modification.                       Dkt. No.

25 at 26-27 (Count IX).          “‘[U]njust enrichment applies when as a

matter of fact there is no legal contract . . . [.]”                    Engram v.

Engram, 463 S.E.2d 12, 15 (Ga. 1995) (quoting Smith v. McClung,

452 S.E.2d 229 (Ga. Ct. App. 1994)). Here, because Plaintiff's

unjust enrichment claim arises from the Security Deed and Note,

legal contracts binding Plaintiff, Plaintiff’s unjust enrichment

claim must be dismissed. See Ceasar v. Wells Fargo Bank, N.A.,

744 S.E.2d 369, 374 (Ga. Ct. App. 2013) (“The existence of this

written      contract    precludes     [Plaintiff's]         unjust    enrichment

claim.”).

          d. Promissory estoppel/detrimental reliance

      Finally, Plaintiff alleges Cenlar is liable for promissory

estoppel/detrimental reliance as a result of foreclosing on the

Property while Plaintiff was applying for or participating in a

loan modification.         Dkt. No. 25 at 26-27 (Count IX).                      Here,

while    Plaintiff    generally    alleges     that    he    engaged   in    a   loan

modification process, his allegations fail to support a cause of

action    for     promissory   estoppel      because   his    allegations,       even

                                        16
Case 2:20-cv-00015-LGW-BWC Document 35 Filed 12/14/20 Page 17 of 18



liberally     construed,         are    simply      too    vague.     In        Sziek       v.    U.S.

Bank, N.A., the court dismissed a similar promissory estoppel

claim. No. 2:12-cv-1, 2012 WL 3756941, at *3 (N.D. Ga. Aug. 28,

2012).        In     finding      that      the      promise         of     a     future          loan

modification was too vague, the court noted, “plaintiff does not

allege   any    of      the    essential       terms      of   the    purported             modified

loan,    such      as    the    loan's     duration        or    interest             rate.”      Id.

Plaintiff’s         allegations          are        similarly        vague            here,        and

Plaintiff’s        promissory          estoppel      claim      is        thus        due    to     be

DISMISSED.

  VI.    Leave to Amend

     The Court has already given Plaintiff an opportunity to

amend his complaint in order to cure the deficiencies pointed

out by Defendants in their initial motions to dismiss.                                       As the

Court informed Plaintiff at the hearing, he would be allowed one

amendment and no more.                  Because Plaintiff’s amended complaint

fails to state a claim against Cenlar for which relief can be

granted, those claims are DISMISSED with prejudice.

                                         CONCLUSION

     Plaintiff having abandoned his claims against Bay Equity,

McCalla and John Does 1 through 5, the Clerk is DIRECTED to

terminate them as Defendants in this action.                               Plaintiff having

failed   to     effect        service    upon       Defendants       VRM        and    NCRC,      his

claims against those Defendants are DISMISSED without prejudice.

                                               17
Case 2:20-cv-00015-LGW-BWC Document 35 Filed 12/14/20 Page 18 of 18



Defendants Bay Equity, VRM and McCalla’s motions to dismiss,

dkt. nos. 27, 28 and 29, are DENIED as moot.            Defendant Cenlar’s

motion   to   dismiss,   dkt.   no.   27,   is   GRANTED,   and Plaintiff’s

claims against Cenlar are DISMISSED with prejudice.             There being

no claims remaining, the Clerk is DIRECTED to close this case.




     SO ORDERED, this 14th day of December, 2020.




                                            HON. LISA GODBEY WOOD, JUDGE
                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF GEORGIA




                                      18
